 GO AHEAD NORTH AMERICA
, LLC
 357 NLRB No. 18 
77Go Ahead North America, LLC and Hortense Moss 
Petitioner 
and
 Local 509, Laborers™ Interna-
tional Union of North America, AFLŒCIO.
1  Case 14ŒRDŒ001946 
July 15, 2011 
DECISION AND DIRECTION 
OF SECOND ELECTION BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 The National Labor Relations Board, by a three-
member panel, has considered objections to an election 
held December 10, 2010, and the hearing officer™s report 
recommending disposition of them.  The election was 
conducted pursuant to a Stip
ulated Election Agreement.  
The tally of ballots shows 68 for and 51 against the Un-

ion, with no challenged ballots. 
The Board has reviewed the record in light of the ex-
ceptions and briefs and has adopted the hearing officer™s 

findings and recommendations only to the extent con-
sistent with this Decision 
and Direction of Second Elec-
tion. 
The hearing officer recomm
ended overruling the Em-
ployer™s objection alleging that the Union promised em-
ployees a financial benefit when it offered, during a de-

certification election campaign, 
to waive past dues owed 
by members.  Contrary to the hearing officer, and for the 
reasons set forth below, we find merit in the Employer™s 

objection.
2  Accordingly, we will set aside the election 
and direct a second election. 
I.  BACKGROUND
 The Employer is in the business of providing school-
bus services.  In January 2010,
3 the Employer successful-
ly bid on a contract to transport students from St. Louis, 
Missouri, to schools located outside the city.  At the 
time, the contract was held by Atlantic Express of Mis-

souri, Inc.  Atlantic Expres
s™ bus drivers and monitors 
were represented by the Union.  Before the Employer 
took over the contract, Atlantic Express failed to deduct 

and remit to the Union 1 or 2 months™ dues from the 
paychecks of employees who had enrolled in automatic 
                                                           
1 We have amended the caption to re
flect the reaffiliation of the La-
borers™ International Union of Nort
h America with the AFLŒCIO effec-
tive October 1, 2010. 
2 The hearing officer recommended overruling all of the Employer™s 
objections, and the Employer excepted
 to all her recommendations.  
Because we are ordering a second 
election based on the Union™s prom-
ise to waive delinquent dues, we 
find it unnecessary to address the 
Employer™s remaining exceptions re
garding other allegedly objectiona-
ble conduct. 
3 All dates hereafter are in 2010. 
dues withholding.
4  In June, the Union sent an email to 
Atlantic Express asking why dues had not been deducted, 
but it did not otherwise attempt to collect the delinquent 
dues, either from Atlantic Express or from individual 

employees.
5  It also did not inform employees, at that 
time, that it was waiving the delinquency. 
The Employer took over the contract beginning in the 
summer of 2010.  Approximately 75 to 80 percent of the 
Employer™s work force previously worked for Atlantic 
Express.  The Employer reco
gnized the Union as the unit 
employees™ collective-bargaini
ng representative in late 
July or early August.  The Employer and the Union be-
gan contract negotiations, which were ongoing when the 
present petition was filed on November 1.  Sometime 
thereafter, the Union distributed a flyer to employees 

urging them to vote to retain the Union and promising, 
among other things, that the Union would not collect any 
past dues owed by employees. 
The Union™s Uniform Local Union Constitution was 
introduced at the hearing as a 
joint exhibit.  As relevant 
here, article VIII, section 4 of the Constitution states that 

members ﬁshall be deemed suspended by the Internation-
al Union without noticeﬂ if 
their monthly dues are not 
paid on or before the last day of the following month.  

Article VIII, section 6 requires that suspended members 
pay a readmission fee plus past and current dues to again 
become active members.  
John Chambers, the Union™s 
secretary-treasurer, testif
ied that, normally, members 
suspended for nonpayment of dues must pay back dues 
and a fee to be readmitted to the Union. 
Union Organizer Andre LaGrand testified that during 
the decertification campaign, it was brought to the Un-
ion™s attention that dues had not been deducted in June 
and that therefore every member would be considered 
suspended by the Union.  LaGrand testified that the Un-

ion decided to view the unit as a new one and to bring 
everyone in with a ﬁclean slate.ﬂ 
II.  DISCUSSION
 A union cannot make, or promise to make, a gift of 
tangible economic value as an
 inducement to win support 
in a representation election.  See 
Mailing Services, 293 
NLRB 565, 565 (1989) (free medical screenings); 
Ow-ens-Illinois, Inc.
, 271 NLRB 1235, 1235Œ1236 (1984) 
(jackets); 
General Cable Corp.
, 170 NLRB 1682, 1682Œ
                                                           
4 Employees paid $34.80/month on a 10-month payment plan (Sep-
tember through June). 
5 The Union requested a hard copy 
of the June dues billing on June 
22 via email.  Atlantic Express rep
lied that no dues were deducted for 
June.  The Union sent an email the ne
xt day that read: ﬁUnion dues are 
to be deducted from the months of 
SeptemberŠJune each school year.  
Is there a reason that dues were not
 deducted?ﬂ  Atlantic Express did 
not reply. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 781683 (1968) (gift certificates); 
Wagner Electric Corp.
, 167 NLRB 532, 533 (1967) (life insurance).
6  ﬁIt is, like 
an employer, barred in the 
critical period prior to the 
election from conferring on potential voters a financial 

benefit to which they would otherwise not be entitled.ﬂ  
Mailing Services
, supra.  In circumstances similar to 
those presented here, the Board has found objectionable 

a union promise, during the critical period preceding a 
decertification election, to 
waive accrued back dues.  
McCarty Processors
, 286 NLRB 703, 703 (1987). 
Here, employee-members were at least 1, and possibly 
2, months in arrears on their union dues.  We recognize 
that this was not a problem of the Union™s creation, but 
rather followed from the failure of Atlantic Express, the 
predecessor employer, to deduct and remit the dues to the 

Union.  Nonetheless, the Union was entitled to collect 
these arrearages.  It could ha
ve collected the unpaid dues 
directly from employee-members.  It also could have 

postponed collection in anticipation of executing a new 
collective-bargaining agreement containing union-
security and dues-checkoff provisions under which it 

could recoup the arrearages.
  Alternatively, the Union 
could have promptly announced that it would do neither.  
It could have waived the debt and timely informed em-

ployee-members that it was doing so.  The Union, how-
ever, did not timely pursue a
ny of those alternatives. 
Instead, the Union™s announcement of the back-dues 
waiver occurred only after the petition had been filed and 
the Union realized that the unp
aid dues might be an issue 
in the decertification election.
  The Union knew that At-
lantic Express had failed to collect and remit dues in 
June, as shown by the emails exchanged between Atlan-
tic Express and the Union.  
The Union also knew that, 
under its Constitution, members would be deemed sus-
pended for failure to pay these dues, and it acknowledged 

that suspended members norm
ally must pay back dues 
plus a fee to be readmitted to the Union.  The Union did 
nothing to relieve employee-
members of their back-dues 
obligation until some 6 months after the obligation ac-
crued and after the petition had been filed, when a con-
cern surfaced that those dues 
might become an issue in 
the decertification election.  
In these circumstances, we 
find that employees reasonab
ly would infer that the pur-
pose of the Union™s expressed willingness to forgive the 

obligation was to induce them to support the Union.  We 
therefore find that the back-dues waiver constituted an 
objectionable grant of a tangible financial benefit.  See 

                                                           
6 Where the value of the gift is so
 minimal that it would not reasona-
bly interfere with employee free c
hoice, however, the Board has found 
such a gift unobjectionable.  See 
Nu Skin International
, 307 NLRB 223, 
223Œ224 (1992) (prounion T-shirts); 
R.L. White Co.
, 262 NLRB 575, 
576 (1982) (same). 
McCarty Processors
, supra; 
Loubella Extendables, Inc.
, 206 NLRB 183, 183 (1973).  Accordingly, we shall sus-
tain the Employer™s objection,
 set aside the election, and 
direct a second election. 
DIRECTION OF SECOND ELECTION 
A second election by secret ballot shall be held among 
the employees in the unit fo
und appropriate, whenever 
the Regional Director deems 
appropriate.  The Regional 
Director shall direct and supe
rvise the election, subject to 
the Board™s Rules and Regulations.  Eligible to vote are 

those employed during the payroll period ending imme-
diately before the date of th
e Notice of Second Election, 
including employees who did not work during the period 
because they were ill, on vacation, or temporarily laid 
off.  Also eligible are empl
oyees engaged in an economic 
strike that began less than 12 months before the date of 
the first election and who reta
ined their employee status 
during the eligibility period
 and their replacements.  
Jeld-Wen of Everett, Inc.
, 285 NLRB 118 (1987).  Those 
in the military services may vote if they appear in person 
at the polls.  Ineligible to vote are employees who have 

quit or been discharged for cause since the payroll peri-
od, striking employees who have been discharged for 
cause since the strike began and who have not been re-

hired or reinstated before the election date, and employ-
ees engaged in an economic st
rike that began more than 
12 months before the date of the first election and who 

have been permanently repl
aced.  Those eligible shall 
vote whether they desire to be represented for collective 
bargaining by Local 509, Laborers™ International Union 

of North America, AFLŒCIO. 
To ensure that all eligible voters have the opportunity 
to be informed of the issues 
in the exercise of their statu-
tory right to vote, all parties to the election should have 
access to a list of voters and their addresses that may be 

used to communicate with them.  
Excelsior Underwear
, 156 NLRB 1236 (1996); 
NLRB v. Wyman-Gordon Co.
, 394 U.S. 759 (1969).  Accordingly, it is directed that an 

eligibility list containing the full names and addresses of 
all the eligible voters must be filed by the Employer with 
the Regional Director within 7 days from the date of the 

Notice of Second Election.  
North Macon Health Care 
Facility
, 315 NLRB 359 (1994).  The Regional Director 
shall make the list available to all parties to the election.  

No extension of time to file the list shall be granted by 
the Regional Director except
 in extraordinary circum-
stances.  Failure to comply with this requirement shall be 

grounds for setting aside the election if proper objections 
are filed. 